John A. Fogleman, Justice, dissenting. I must dissent to that part of the court’s decision holding that appellant has standing to pursue the particular remedy he seeks, because the remand of the case depends on this factor. In order to see this matter in proper perspective, it must be kept in mind that petitioner seeks to require the State Board of Education to revoke J. W. Rea’s teacher’s certificate. This is the only relief he is seeking. In this proceeding he does not seek damages for wrongful discharge or a hearing to reverse that action, if indeed he could. However desirable it may be that Rea’s guilt or innocence of the reprehensible conduct with which he is charged be determined, I simply do not see how it can be said that Harber is injured in his person, business, or property by the board’s failure to act in the premises. Furthermore, I do not see how Harber can get any relief if Rea’s certificate is revoked, except for any satisfaction that he might feel from vengeance or from seeing right triumph. In passing, I would add that I do not see how Harber has established standing to assert an illegal exaction because of the failure of the board to conduct a hearing to determine whether Rea’s teaching license be revoked. No tax funds are being illegally used or applied until such time as it has been determined that he is not qualified to hold his position. Until then he is holding it legally.